Dear Representative Thomas:
Your opinion request asked the following question:
      Can an elected police juror for Washington Parish also serve on the Board of Supervisors for Southern University?
The office of police juror is an elective office in a local political subdivision.  The position with the Board of Supervisors of Southern is a part-time appointive office with the State.  Louisiana's dual office holding law, La. R.S. 42:63
does not prohibit this combination of offices.  Previous opinions of this office numbered 88-540 and 88-47 deal with a virtually identical situation and hold that there is no prohibition.
Also, it does not appear that the holding of these two offices would be deemed "incompatible offices" under R.S. 42:64.
Therefore, it is the opinion of this office that an elected police juror may also serve in a part-time appointive capacity as a member of the Southern University Board of Supervisors.
Trusting the above answers your question.  We remain,
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
JMR/vls-0508e